Title: Virginia Delegates to Benjamin Harrison, 4 March 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Phila. March 4th. 1783
We have receiv’d your Excellency’s Letter of the 26th. Ult, enclosing a copy of the King of Great Britain’s speech, wch tho’ much mutilated, is in substance, the same with the genuine one transmitted you by Express.
That, & the two Letters of Lord Townshend are the only pecies of intelligence, that bear the marks of authenticity respecting the final adjustment of Peace in Europe.
To this moment Congress are without official information of the formal signing of any Treaty by the belligerent Powers either partially or generally. the Minister of France, is we apprehend, without intelligence on the important head, & we have no reason to suppose that they are in a state of less uncertainty at N York.
Fluctuating reports respecting this subject, as various in their nature, as the interested sources from whence ’tis probable they spring, prevail here. for them we refer to the papers enclosed, &
with much respect, are Yr. Excellency’s most obedient & humble servants
A. LeeTheok: Bland Jr.Jos: Jones.John F. MercerJ Madison Jr.
We fear the certificate respecting Nathan’s account has arriv’d too late, to influence the determination of the arbitrators.
